Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…wherein a holding apparatus is provided for fastening the transport saddle to the transport unit, which holding apparatus consists of; a receptacle body associated with the transport unit; a fastening body associated with the transport saddle, which fastening body is
releasably connected to the receptacle body and is mounted in the receptacle body so as to be rotatable about an axis of rotation D; a latching device by means of which the fastening body and thus the transport saddle can be locked in at least two different latching positions, wherein the latching device comprises; a latching lever; and at least two latching bolts; wherein the latching lever is arranged on a main body of the receptacle body so as to be pivotable about a pivot axis S, which is oriented parallel to the axis of rotation D, and is movable from a locking position, in which the latching lever is in engagement with a latching bolt associated with the fastening body, into a release position, in which the latching lever is out of engagement with a latching bolt of the fastening body, and movable back into the locking position; wherein the transport apparatus further comprises a first actuating member for actuating the latching lever at least from the locking position into the release position and a second actuating member for rotating the fastening body in the release position of the latching lever; wherein the latching device further comprises at least two magnetic elements, wherein a first magnetic element is associated with the receptacle body and a second magnetic element is associated with the latching lever, such that unlike poles of the first magnetic element and of the second magnetic element are located opposite one another so as to attract one another and pull the latching lever into the locking position…” in claim 1 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643